Third District Court of Appeal
                                State of Florida

                          Opinion filed November 4, 2020.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                               No. 3D20-1414
             Lower Tribunal Nos. 15-15542, 15-15105 & 15-13558B
                             ________________


                              Darin Nelson Reid,
                                     Appellant,

                                         vs.

                             The State of Florida,
                                     Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Jose L. Fernandez, Judge.

      Darin Nelson Reid, in proper person.

      Ashley Moody, Attorney General, for appellee.


Before FERNANDEZ, LOGUE and LOBREE, JJ.

      PER CURIAM.

      Affirmed. See Bradley v. State, 3 So. 3d 1168, 1171 (Fla. 2009).